Judgment, Supreme Court, New York County (Thomas A. Farber, J.), rendered January 14, 2010, convicting defendant, after a nonjury trial, of assault in the third degree, and sentencing him to a term of 45 days, concurrent with three years’ probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 *456NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The credible evidence disproved defendant’s justification defense beyond a reasonable doubt. Nothing in the record supports defendant’s assertion that the court misunderstood the burden of proof on that defense; defendant merely takes out of context an isolated remark by the court.
Defendant’s remaining arguments, including his challenges to expert medical testimony, are without merit. Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.